 



Exhibit 10.2
CHANGE IN CONTROL SEVERANCE AGREEMENT
     THIS CHANGE IN CONTROL SEVERANCE AGREEMENT made as of the 28th day of
February, 2007, by and among Community Health Systems, Inc. (the “Corporation”),
Community Health Systems Professional Services Corporation (the “Employer”), and
[•] (the “Executive”).
     WHEREAS, the Board of Directors of the Corporation and the Board of
Directors of the Employer (the “Boards”) recognize that the possibility of a
Change in Control (as hereinafter defined) exists and that the threat or the
occurrence of a Change in Control can result in significant distraction of the
Employer’s key management personnel because of the uncertainties inherent in
such a situation;
     WHEREAS, the Boards have determined that it is essential and in the best
interest of the Employer, and the Corporation and its stockholders, for the
Employer to retain the services of the Executive in the event of a threat or
occurrence of a Change in Control and to ensure the Executive’s continued
dedication and efforts in such event without undue concern for the Executive’s
personal financial and employment security; and
     WHEREAS, in order to induce the Executive to remain in the employ of the
Employer, particularly in the event of a threat or the occurrence of a Change in
Control, the Employer desires to enter into this Agreement with the Executive to
provide the Executive with certain benefits in the event the Executive’s
employment is terminated as a result of, or in connection with, a Change in
Control.
     NOW, THEREFORE, in consideration of the respective agreements of the
parties contained herein, it is agreed as follows:
     1. Term of Agreement. This Agreement shall commence as of March 1, 2007,
and shall continue in effect until February 28, 2009 (the “Term”); provided,
however, that on March 1, 2008, and on each March 1st thereafter, the Term shall
automatically be extended for one (1) year unless either the Executive or the
Employer shall have given written notice to the other at least ninety (90) days
prior thereto (i.e., on or before December 1st immediately preceding) that the
Term shall not be so extended; provided, further, however, that following the
occurrence of a Change in Control, the Term shall not expire prior to the
expiration of thirty-six months (36) months1 after such occurrence.
     2. Termination of Employment. If the Executive’s employment with the
Employer and with all other Affiliates of the Corporation shall be terminated,
the Executive shall be entitled to the following compensation and benefits:
          (a) If the Executive’s employment with the Employer and with all other
Affiliates of the Corporation shall be terminated for any reason other than for
Cause, the Employer shall pay to the Executive the Executive’s Accrued
Compensation.
 

1   36 months applies to CEO, CFO, and SVPs; change to 24 months for VPs.

 



--------------------------------------------------------------------------------



 



          (b) If the Executive’s employment with the Employer and with all other
Affiliates of the Corporation shall be terminated (i) by the Employer without
Cause (other than by reason of the Executive’s Disability) within thirty-six
(36) months2 following a Change in Control, or (ii) by the Executive for Good
Reason within twenty-four (24) months3 following a Change of Control, the
Executive shall be entitled to the following:
               (1) the Employer shall pay the Executive the Executive’s Accrued
Compensation;
               (2) the Employer shall pay the Executive as severance pay and in
lieu of any further compensation for periods subsequent to the Termination Date,
an amount determined by multiplying (A) three (3)4 times the sum of (i) the
Executive’s Base Amount and (ii) the Executive’s Bonus Amount;
               (3) (A) for thirty-six (36)5 months following the Termination
Date (the “Continuation Period”), the Employer shall arrange, at its sole
expense, to provide the Executive with health and welfare benefits (other than
long-term disability insurance benefits) that are substantially similar to the
better of (when considered in the aggregate) (X) those health and welfare
benefits (other than long-term disability insurance benefits) that the Executive
was receiving or entitled to receive immediately prior to the Change in Control,
and (Y) those health and welfare benefits (other than long-term disability
insurance benefits) that the Executive was receiving or entitled to receive
immediately prior to the Termination Date, and (B) such Continuation Period will
be considered service with the Employer for the purpose of determining service
credits under or in respect of any health and welfare benefits applicable to the
Executive or the Executive’s dependents or beneficiaries. If and to the extent
that any health or welfare benefit described in subsection (A) or (B) of this
Section 2(b)(3) cannot be paid or provided under any applicable law or
regulation, including without limitation Section 409A of the Code, or under the
terms of any policy, plan, program or arrangement of the Employer, then the
Employer will take all action necessary to ensure that such benefit is provided
through other means to the Executive or the Executive’s dependents or
beneficiaries, as applicable, or the Employer shall timely pay to the Executive
a lump sum amount in cash equal to the fair market value of such foregone
benefit. The Employer shall make any payment that may be necessary to ensure
that the Executive’s after tax position with respect to any health and welfare
benefits received pursuant to this Section 2(b)(3) is not worse than the
Executive’s after-tax position in the event such benefits had been provided to
the Executive while the Executive was employed by the Employer; and
               (4) the Employer shall pay or reimburse the Executive for the
costs, fees and expenses of outplacement assistance services (not to exceed
twenty-five thousand dollars ($25,000)) provided by any bona fide outplacement
agency selected by the Executive.
          (c) If the Executive’s employment with the Employer and with all other
Affiliates of the Corporation shall be terminated by the Employer without Cause
(other than by
 

2   Change to 24 months for VPs.   3   Change to 12 months for VPs.   4  
Severance for CEO, EVP and SVPs. For VPs, severance shall be 24 months (or 2
times base and bonus).   5   Change to 24 months for VPs.

-2-



--------------------------------------------------------------------------------



 



reason of the Executive’s Disability) (1) within twelve (12) months prior to a
Change in Control or (2) any time prior to the date of a Change in Control but
the Executive reasonably demonstrates that such termination (A) was at the
request of a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control (a “Third Party”) and who
effectuates a Change in Control or (B) otherwise arose in connection with, or in
anticipation of, a Change in Control which has been threatened or proposed, such
termination shall be deemed to have occurred after a Change in Control, provided
a Change in Control shall actually have occurred.
          (d) If the Executive’s employment with the Employer and with all other
Affiliates of the Corporation shall be terminated for Cause, the Employer shall
pay to the Executive any unpaid portion of the Executive’s base salary through
the Termination Date at the rate in effect at the time Notice of Termination is
given and shall pay any amounts required to be paid to the Executive pursuant to
any other compensation plans, programs or arrangements then in effect, or which
are required to be paid under applicable law, and the Employer shall have no
further obligations to the Executive under this Agreement.
          (e) The amounts provided for in Sections 2(a) and 2(b)(1), (2) and
(4) shall be paid in a single lump sum cash payment within ten (10) business
days after the date a Waiver and Release of Claims substantially the form
attached hereto as Exhibit A (the “Release”) becomes effective; provided,
however, that, notwithstanding the foregoing, if (i) the Executive is a
“specified employee” for purposes of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), and the regulations thereunder and
(ii) Section 409A of the Code and the regulations thereunder require that the
payment or any portion thereof be deferred in order to avoid application of the
excise tax provided by Section 409A(a)(1)(B) of the Code, then any such payment
shall be deferred for six months from the Termination Date (or such later date
necessary to avoid such excise tax).
          (f) The Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise and no such payment or benefit shall be offset or reduced by the
amount of any compensation or benefits provided to the Executive in any
subsequent employment.
          (g) The severance pay and benefits provided for in this Section 2
shall be in lieu of any other severance pay to which the Executive may be
entitled under the Employer’s severance policy or any other plan, agreement or
arrangement of the Employer or any other Affiliate of the Corporation.
          (h) The Executive’s entitlement to other compensation or benefits
pursuant to the Employer’s employee benefit plans and other applicable programs
and practices shall be determined in accordance with the terms of those plans,
programs and practices as in effect from time to time.
          (i) The Employer’s and the Corporation’s obligations pursuant to this
Section 2 shall be conditioned upon the Executive’s execution, delivery and
non-revocation of the Release.

-3-



--------------------------------------------------------------------------------



 



     3. Gross-Up Payment.
          (a) In the event it shall be determined that any payment or
distribution of any type to or for the benefit of the Executive, by the
Employer, the Corporation, any Affiliate, any Person (as defined in
Section 17.6(a) hereof) who acquires ownership or effective control of the
Corporation or ownership of a substantial portion of the Corporation’s assets
(within the meaning of Section 280G of the Code and the regulations thereunder)
or any affiliate of such Person, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or under any other plan,
program, policy or arrangement of the Corporation, the Employer or any of their
Affiliates (the “Total Payments”), is or will be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including any Excise Tax, imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Total Payments.
          Notwithstanding the immediately preceding paragraph, in the event that
a reduction to the Total Payments in respect of the Executive of 10% or less
would cause no Excise Tax to be payable, the Executive will not be entitled to a
Gross-Up Payment and the Total Payments shall be reduced to the extent necessary
so that the Total Payments shall not be subject to the Excise Tax. Unless the
Executive shall have given prior written notice to the Employer specifying a
different order by which to effectuate the foregoing, the Employer shall reduce
or eliminate the Total Payments (x) by first reducing or eliminating the portion
of the Total Payments which are not payable in cash (other than that portion of
the Total Payments subject to clause (z) hereof), (y) then by reducing or
eliminating cash payments (other than that portion of the Total Payments subject
to clause (z) hereof) and (z) then by reducing or eliminating the portion of the
Total Payments (whether payable in cash or not payable in cash) to which
Treasury Regulation Section 1.280G-1 Q/A 24(c) (or successor thereto) applies,
in each case in reverse order beginning with payments or benefits which are to
be paid the farthest in time from the date of the Change in Control. Any notice
given by the Executive pursuant to the preceding sentence shall take precedence
over the provisions of any other plan, arrangement or agreement governing the
Executive’s rights and entitlements to any benefits or compensation.
          (b) Determination by Accountant. All mathematical determinations, and
all determinations as to whether any of the Total Payments are “parachute
payments” (within the meaning of Section 280G of the Code), that are required to
be made under this Section 3, including determinations as to whether a Gross-Up
Payment is required, the amount of such Gross-Up Payment and amounts relevant to
the last sentence of this Section 3(b), shall be made by an independent
accounting firm selected by the Executive from among the nationally recognized
accounting firms in the United States (the “Accounting Firm”), which shall
provide its determination (the “Determination”), together with detailed
supporting calculations regarding the amount of any Gross-Up Payment and any
other relevant matter, both to the Employer and the Executive by no later than
ten (10) days following the Termination Date, if applicable, or such earlier
time as is requested by the Employer or the Executive (if the Executive
reasonably believes that any of the Total Payments may be subject to the Excise
Tax). If the Accounting

-4-



--------------------------------------------------------------------------------



 



Firm determines that no Excise Tax is payable by the Executive, it shall furnish
the Executive and the Employer with a written statement that such Accounting
Firm has concluded that no Excise Tax is payable (including the reasons
therefor) and that the Executive has substantial authority not to report any
Excise Tax on the Executive’s federal income tax return. If a Gross-Up Payment
is determined to be payable, it shall be paid to the Executive within twenty
(20) days after the Determination (and all accompanying calculations and other
material supporting the Determination) is delivered to the Employer by the
Accounting Firm. Any determination by the Accounting Firm shall be binding upon
the Employer and the Executive, absent manifest error. As a result of
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it may be the case that
Gross-Up Payments not made by the Employer should have been made
(“Underpayment”) or that Gross-Up Payments will have been made by the Employer
which should not have been made (“Overpayments”). In either such event, the
Accounting Firm shall determine the amount of the Underpayment or Overpayment
that has occurred. In the case of an Underpayment, the amount of such
Underpayment shall be promptly paid by the Employer to or for the benefit of the
Executive. In the case of an Overpayment, the Executive shall, at the direction
and expense of the Employer, take such steps as are reasonably necessary
(including the filing of returns and claims for refund), follow reasonable
instructions from, and procedures established by, the Employer, and otherwise
reasonably cooperate with the Employer to correct such Overpayment, provided,
however, that (i) the Executive shall not in any event be obligated to return to
the Employer an amount greater than the net after-tax portion of the Overpayment
that the Executive has retained or has recovered as a refund from the applicable
taxing authorities and (ii) this provision shall be interpreted in a manner
consistent with the intent of Section 3(a), which is to make the Executive
whole, on an after-tax basis, from the application of the Excise Tax, it being
understood that the correction of an Overpayment may result in the Executive
repaying to the Employer an amount which is less than the Overpayment.
          (c) Access; Binding Effect. The Corporation, the Employer and the
Executive shall each provide the Accounting Firm access to and copies of any
books, records and documents in the possession of the Employer or the Executive,
as the case may be, reasonably requested by the Accounting Firm, and otherwise
cooperate with the Accounting Firm in connection with the preparation and
issuance of the determinations and calculations contemplated by this Section 3.
Any determination by the Accounting Firm as to the amount of any Gross-Up
Payment or Underpayment shall be binding upon the Employer, its Affiliates and
the Executive; provided that if the Executive is ultimately required to pay an
Excise Tax by the Internal Revenue Service despite the opinion of such
Accounting Firm, then the Employer shall make the appropriate Gross-Up Payment
contemplated herein.
          (d) Income Tax Returns. The federal income returns filed by the
Executive shall be prepared and filed on a basis consistent with the
determination of the Accounting Firm with respect to the Excise Tax payable by
the Executive. The Executive shall make proper payment of the amount of any
Excise Tax that has not been withheld by the Employer, and at the request of the
Employer, provide to the Employer true and correct copies (with any amendments)
of the Executive’s federal income tax return as filed with the Internal Revenue
Service and corresponding state and local tax returns, if relevant, as filed
with the applicable taxing authority, and such other documents reasonably
requested by the Employer, evidencing the proper

-5-



--------------------------------------------------------------------------------



 



reporting of the Gross-Up Payment and any Excise Tax due. If prior to the filing
of the Executive’s federal income tax return, or corresponding state or local
tax return, if relevant, the Accounting Firm determines that the amount of the
Gross-Up Payment should be reduced, the Executive shall within five (5) business
days of such determination pay to the Employer the amount of such reduction.
          (e) Fees and Expenses. The fees and expenses of the Accounting Firm
for its services in connection with the determinations and calculations
contemplated by this Section 3 shall be borne by the Employer. If such fees and
expenses are initially paid by the Executive, the Employer shall reimburse the
Executive the full amount of such fees and expenses within five (5) business
days after receipt from the Executive of a statement therefor and reasonable
evidence of the Executive’s payment thereof.
          (f) Indemnification. The Executive shall notify the Employer in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Employer of a Gross-Up Payment. Such notification
shall be given as promptly as practicable but no later than ten (10) business
days after the Executive actually receives notice of such claim and the
Executive shall further apprise the Employer of the nature of such claim and the
date on which such claim is requested to be paid (in each case, to the extent
known by the Executive). The Executive shall not pay such claim prior to the
earlier of (i) the expiration of the thirty (30)-day period following the date
on which the Executive gives such notice to the Employer and (ii) the date that
any payment of the amount with respect to such claim is due. If the Employer
notifies the Executive in writing prior to the expiration of such period that it
desires to contest such claim, the Executive shall:
               (i) provide the Employer with any written records or documents in
the Executive’s possession relating to such claim reasonably requested by the
Employer;
               (ii) take such action in connection with contesting such claim as
the Employer shall reasonably request in writing from time to time, including
without limitation accepting legal representation with respect to such claim by
an attorney competent in respect of the subject matter and reasonably selected
by the Employer;
               (iii) cooperate with the Employer in good faith in order
effectively to contest such claim; and
               (iv) permit the Employer to participate in any proceedings
relating to such claim; provided, however, that the Employer shall bear and pay
directly all costs in a court of initial jurisdiction and in one or more
appellate courts, as the Employer shall determine; and provided, further,
however, that if the Employer directs the Executive to pay the tax claimed and
sue for a refund, the Employer shall make such payment to the Executive on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income or other tax, including interest
or penalties with respect thereto, imposed with respect to such payment; and
provided, further, however, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which the contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Employer’s control of any such contested
claim shall be limited to issues with

-6-



--------------------------------------------------------------------------------



 



respect to which a Gross-Up Payment would be payable hereunder and the Executive
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service.
          (g) Refunds. If, after the receipt by the Executive of an amount paid
by the Employer pursuant to Section 3(f), the Executive receives any refund with
respect to such claim, the Executive shall (subject to the Employer’s complying
with the requirements of Section 3(f) promptly pay to the Employer the amount of
such refund (together with any interest paid or credited thereon after any taxes
applicable thereto). If, after the receipt by the Executive of an amount paid by
the Employer pursuant to Section 3(f) a determination is made that the Executive
shall not be entitled to any refund with respect to such claim and the Employer
does not notify the Executive in writing of its intent to contest such denial or
refund prior to the expiration of thirty (30) days after such determination,
then such amount shall not be required to be repaid and shall offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid by the
Employer to the Executive pursuant to this Section 3.
          (h) Confidentiality. Any information provided by the Executive to the
Employer under this Section 3 shall be treated confidentially by the Employer
and, except as required by law, will not be provided by the Employer to any
other person, other than the Employer’s professional advisors, without
Executive’s prior written consent.
     4. Notice of Termination. Following a Change in Control, (i) any intended
termination of the Executive’s employment by the Employer shall be communicated
by a Notice of Termination from the Employer to the Executive, and (ii) any
intended termination of the Executive’s employment by the Executive for Good
Reason shall be communicated by a Notice of Termination from the Executive to
the Employer within six (6) months of the Executive becoming aware of the event
or action constituting Good Reason or, if later, within six (6) months after the
date of the Change in Control.
     5. Fees and Expenses. The Employer shall pay all legal fees and related
expenses (including the costs of experts, evidence and counsel) incurred in good
faith by the Executive as they become due as a result of (a) the termination of
the Executive’s employment by the Employer or by the Executive for Good Reason
(including all such fees and expenses, if any, incurred in contesting, defending
or disputing the basis for any such termination of employment), (b) the
Executive’s hearing before the Board of Directors of the Corporation as
contemplated in Section 17.5 of this Agreement or (c) the Executive seeking to
obtain or enforce any right or benefit provided by this Agreement or by any
other plan or arrangement maintained by the Employer under which the Executive
is or may be entitled to receive benefits.
     6. Transfer of Employment. Notwithstanding any other provision herein to
the contrary, the Employer shall cease to have any further obligation or
liability to the Executive under this Agreement if (a) the Executive’s
employment with the Employer terminates as a result of the transfer of the
Executive’s employment to any other Affiliate of the Corporation, (b) this
Agreement is assigned to such other Affiliate, and (c) such other Affiliate
expressly assumes and agrees to perform this Agreement in the same manner and to
the same extent that the Employer would be required to perform it if no
assignment had taken place. Any Affiliate to which this Agreement is so assigned
shall be treated as the “Employer” for all purposes of this Agreement

-7-



--------------------------------------------------------------------------------



 



on or after the date as of which such assignment to the Affiliate, and the
Affiliate’s assumption and agreement to so perform this Agreement, becomes
effective.
     7. Corporation’s Obligation. The Corporation agrees that it will take such
steps as may be necessary to cause the Employer (or any Affiliate that has
become the “Employer” pursuant to Section 6 hereof) to meet each of its
obligations to the Executive under this Agreement.
     8. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement (including any Notice of
Termination) shall be in writing, shall be signed by the Executive if to the
Employer or by a duly authorized officer of the Employer if to the Executive,
and shall be deemed to have been duly given when personally delivered or sent by
certified mail, return receipt requested, postage prepaid. Notices to the
Employer or the Corporation shall be delivered to the attention of the General
Counsel at the corporate headquarters of the Corporation. Notices to the
Executive shall be delivered to the address reflected in the payroll records of
the Employer. All notices and communications shall be deemed to have been
received on the date of delivery thereof or on the third business day after the
mailing thereof, except that notice of change of address shall be effective only
upon receipt.
     9. Nature of Rights. The Executive shall have the status of a mere
unsecured creditor of the Employer and the Corporation with respect to the
Executive’s right to receive any payment under this Agreement. This Agreement
shall constitute a mere promise by the Employer and the Corporation to make
payments in the future of the benefits provided for herein. It is the intention
of the parties hereto that the arrangements reflected in this Agreement shall be
treated as unfunded for tax purposes and, if it should be determined that Title
I of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
is applicable to this Agreement, for purposes of Title I of ERISA. Except as
provided in Section 2(g), nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plan or program provided by the Employer, the Corporation or any other
Affiliate of the Corporation and for which the Executive may qualify, nor shall
anything herein limit or reduce such rights as the Executive may have under any
other agreements with the Employer, the Corporation or any other Affiliate of
the Corporation. Amounts which are vested benefits or which the Executive is
otherwise entitled to receive under any plan or program of the Employer, the
Corporation or any other Affiliate of the Corporation shall be payable in
accordance with such plan or program, except as explicitly modified by this
Agreement.
     10. Settlement of Claims. The Employer’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, defense, recoupment, or other right which
the Employer may have against the Executive or others.
     11. Alternative Dispute Resolution. The parties hereto agree that any
controversy or claim arising out of or relating to this Agreement or the breach
thereof, shall be settled by binding arbitration by an arbitration panel
selected in accordance with the then-current arbitrator selection procedures of
the American Arbitration Association. Such arbitration shall be conducted in the
Middle District of Tennessee (absent mutual agreement by the parties to do

-8-



--------------------------------------------------------------------------------



 



otherwise) pursuant to the national rules for the resolution of employment
disputes of the American Arbitration Association then in effect. The decision or
award in any such arbitration will be final and binding upon the parties and
judgment upon such decision or award may be entered in any court of competent
jurisdiction or application may be made to any such court for judicial
acceptance of such decision or award and an order of enforcement. In the event
that any procedural matter is not covered by the aforesaid rules, the procedural
law of Delaware will govern. The Employer shall bear all costs and expenses
incurred by the Executive in the arbitration, as well as its own costs and
expenses and the costs and expenses of any of its Affiliates.
     12. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive, the Corporation and the Employer. No waiver
by any party hereto at any time of any breach by any other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreement or
representation, oral or otherwise, express or implied, with respect to the
subject matter hereof has been made by any party which is not expressly set
forth in this Agreement.
     13. Successors; Binding Agreement.
          (a) This Agreement shall be binding upon and shall inure to the
benefit of the Employer, the Corporation and their respective Successors and
Assigns. The Employer and the Corporation shall require their respective
Successors and Assigns to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Employer and/or the
Corporation would be required to perform it if no such succession or assignment
had taken place.
          (b) Neither this Agreement nor any right or interest hereunder shall
be assignable or transferable by the Executive or the Executive’s beneficiaries
or legal representatives, except by will or by the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal personal representative.
     14. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the substantive laws of the State of Delaware
without giving effect to the conflict of laws principles thereof.
     15. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
     16. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto, and supersedes all prior agreements, if any,
understandings and arrangements, oral or written, between the parties hereto.
     17. Definitions.

-9-



--------------------------------------------------------------------------------



 



          17.1. Accrued Compensation. For purposes of this Agreement, “Accrued
Compensation” shall mean all amounts of compensation for services rendered to
the Employer or any other Affiliate that have been earned or accrued through the
Termination Date but that have not been paid as of the Termination Date
including (a) base salary, (b) reimbursement for reasonable and necessary
business expenses incurred by the Executive on behalf of the Employer during the
period ending on the Termination Date, (c) vacation pay and (d) a pro rata
portion of the Bonus Amount that would be payable, assuming that both the
Employer and the Executive satisfy 100% (but not in excess of 100%) of the
performance objective(s) specified in or pursuant to the applicable agreement,
policy, plan, program or arrangement and communicated to the Executive (as the
Executive’s “Target Incentive Award,” “Base Bonus Percentage” or their
successors) by the Employer, whether or not attained as of the Termination Date,
to the Executive for the fiscal year in which the Termination Date occurs,
calculated by dividing such amount by a twelve and multiplying the quotient by
the number of full and partial months of employment completed prior to the
Termination Date; provided, however, that Accrued Compensation shall not include
any amounts described in clause (a) or clause (d) that have been deferred
pursuant to any salary reduction or deferred compensation elections made by the
Executive.
          17.2. Affiliate. For purposes of this Agreement, “Affiliate” means any
entity directly or indirectly controlled by, controlling or under common control
with the Corporation or any corporation or other entity acquiring, directly or
indirectly, all or substantially all the assets and business of the Corporation,
whether by operation of law or otherwise.
          17.3. Base Amount. For purposes of this Agreement, “Base Amount” shall
mean the Executive’s annual base salary at the rate in effect as of the date of
a Change in Control or, if greater, at any time thereafter, determined without
regard to any salary reduction or deferred compensation elections made by the
Executive.
          17.4. Bonus Amount. For purposes of this Agreement, “Bonus Amount”
shall mean the greater of (a) the target annual bonus that would be payable to
the Executive under the Incentive Plan in respect of the fiscal year during
which the Termination Date occurs assuming that both the Corporation and the
Executive satisfy 100% (but not in excess of 100%) of the performance
objective(s) specified in or pursuant to the applicable agreement, policy, plan,
program or arrangement and communicated to the Executive, and (b) the highest
annual bonus paid or payable under the Incentive Plan in respect of any of the
three full fiscal years ended prior to the Termination Date or, if greater, the
three (3) full fiscal years ended prior to the Change in Control.
          17.5. Cause. For purposes of this Agreement, a termination of
employment is for “Cause” if the Executive has been convicted of a felony or the
termination is evidenced by a resolution adopted in good faith by two-thirds of
the Board of Directors of the Corporation that the Executive:
               (a) intentionally and continually failed substantially to perform
the Executive’s reasonably assigned duties with the Employer or the Corporation
(other than a failure resulting from the Executive’s incapacity due to physical
or mental illness or from the assignment to the Executive of duties that would
constitute Good Reason) which failure

-10-



--------------------------------------------------------------------------------



 



continued for a period of at least thirty (30) days after a written notice of
demand for substantial performance, signed by a duly authorized officer of the
Employer or the Corporation, has been delivered to the Executive specifying the
manner in which the Executive has failed substantially to perform, or
               (b) intentionally engaged in conduct which is demonstrably and
materially injurious to the Corporation or the Employer; provided, however, that
no termination of the Executive’s employment shall be for Cause as set forth in
this Section 17.5(b) until (1) there shall have been delivered to the Executive
a copy of a written notice, signed by a duly authorized officer of the Employer
or the Corporation, setting forth that the Executive was guilty of the conduct
set forth in this Section 17.5(b) and specifying the particulars thereof in
detail, and (2) the Executive shall have been provided an opportunity to be
heard in person by the Board of Directors of the Corporation (with the
assistance of the Executive’s counsel if the Executive so desires).
               No act, nor failure to act, on the Executive’s part, shall be
considered “intentional” unless the Executive has acted, or failed to act, with
a lack of good faith and with a lack of reasonable belief that the Executive’s
action or failure to act was in the best interest of the Corporation and the
Employer. Notwithstanding anything contained in this Agreement to the contrary,
no failure to perform by the Executive after a Notice of Termination is given to
the Employer by the Executive shall constitute Cause for purposes of this
Agreement.
          17.6. Change in Control. A “Change in Control” shall mean the
occurrence of any of the following:
               (a) An acquisition (other than directly from the Corporation) of
any voting securities of the Corporation (the “Voting Securities”) by any
“Person” (as the term “person” is used for purposes of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than
twenty-five percent (25%) of (1) the then-outstanding shares of common stock of
the Corporation (or any other securities into which such shares of common stock
are changed or for which such shares of common stock are exchanged) (the
“Shares”) or (2) the combined voting power of the Corporation’s then-outstanding
Voting Securities; provided, however, that in determining whether a Change in
Control has occurred pursuant to this paragraph (a), the acquisition of Shares
or Voting Securities in a “Non-Control Acquisition” (as hereinafter defined)
shall not constitute a Change in Control. A “Non-Control Acquisition” shall mean
an acquisition by (i) an employee benefit plan (or a trust forming a part
thereof) maintained by (A) the Corporation or (B) any corporation or other
Person the majority of the voting power, voting equity securities or equity
interest of which is owned, directly or indirectly, by the Corporation (for
purposes of this definition, a “Related Entity”), (ii) the Corporation or any
Related Entity, or (iii) any Person in connection with a “Non-Control
Transaction” (as hereinafter defined); or
               (b) The individuals who, as of the date hereof, are members of
the board of directors of the Corporation (the “Incumbent Board”), cease for any
reason to constitute at least a majority of the members of the board of
directors of the Corporation or, following a Merger (as hereinafter defined),
the board of directors of (x) the corporation resulting from such

-11-



--------------------------------------------------------------------------------



 



Merger (the “Surviving Corporation”), if fifty percent (50%) or more of the
combined voting power of the then-outstanding voting securities of the Surviving
Corporation is not Beneficially Owned, directly or indirectly, by another Person
(a “Parent Corporation”) or (y) if there is one or more than one Parent
Corporation, the ultimate Parent Corporation; provided, however, that, if the
election, or nomination for election by the Corporation’s common stockholders,
of any new director was approved by a vote of at least two-thirds of the
Incumbent Board, such new director shall, for purposes of the Plan, be
considered a member of the Incumbent Board; and provided, further, however, that
no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of an actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
board of directors of the Corporation (a “Proxy Contest”), including by reason
of any agreement intended to avoid or settle any Proxy Contest; or
               (c) The consummation of:
                    (i) A merger, consolidation or reorganization (1) with or
into the Corporation or (2) in which securities of the Corporation are issued (a
“Merger”), unless such Merger is a “Non-Control Transaction.” A “Non-Control
Transaction” shall mean a Merger in which:
                         (A) the stockholders of the Corporation immediately
before such Merger own directly or indirectly immediately following such Merger
at least fifty percent (50%) of the combined voting power of the outstanding
voting securities of (x) the Surviving Corporation, if there is no Parent
Corporation or (y) if there is one or more than one Parent Corporation, the
ultimate Parent Corporation;
                         (B) the individuals who were members of the Incumbent
Board immediately prior to the execution of the agreement providing for such
Merger constitute at least a majority of the members of the board of directors
of (x) the Surviving Corporation, if there is no Parent Corporation, or (y) if
there is one or more than one Parent Corporation, the ultimate Parent
Corporation; and
                         (C) no Person other than (1) the Corporation, (2) any
Related Entity, or (3) any employee benefit plan (or any trust forming a part
thereof) that, immediately prior to the Merger, was maintained by the
Corporation or any Related Entity, or (4) any Person who, immediately prior to
the Merger had Beneficial Ownership of twenty-five percent (25%) or more of the
then outstanding Shares or Voting Securities, has Beneficial Ownership, directly
or indirectly, of twenty-five percent (25%) or more of the combined voting power
of the outstanding voting securities or common stock of (x) the Surviving
Corporation, if fifty percent (50%) or more of the combined voting power of the
then outstanding voting securities of the Surviving Corporation is not
Beneficially Owned, directly or indirectly by a Parent Corporation, or (y) if
there is one or more than one Parent Corporation, the ultimate Parent
Corporation; provided, however, that any Person described in clause (4) of this
subsection (C) may not, immediately following the Merger, Beneficially Own more
than forty percent (40%) of the combined voting power of the outstanding voting
securities of the Surviving Corporation or the Parent Corporation, as
applicable, for the Merger to constitute a Non-Control Transaction; or

-12-



--------------------------------------------------------------------------------



 



                    (ii) A complete liquidation or dissolution of the
Corporation; or
                    (iii) A Major Asset Disposition.
          For purposes of the foregoing definition, the term “Major Asset
Disposition” means the sale or other disposition in one transaction or a series
of related transactions (other than a transfer to a Related Entity or a transfer
under conditions that would constitute a Non-Control Transaction, with the
disposition of assets being regarded as a Merger) of 50% or more of the assets
of the Corporation and its subsidiaries on a consolidated basis; and any
specified percentage or portion of the assets of the Corporation shall be based
on the total gross fair market value, as determined by a majority of the members
of the Incumbent Board without regard to any associated liabilities. For the
avoidance of doubt, the distribution to the Corporation’s stockholders of the
stock of a Related Entity or any other assets that constitute 50% or more of the
assets of the Corporation and its subsidiaries on a consolidated basis
(determined as aforesaid) shall constitute a Major Asset Disposition (whether or
not such distribution constitutes a Non-Control Transaction).
          Notwithstanding the foregoing, a Change in Control shall not be deemed
to occur solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the then outstanding Shares or
Voting Securities as a result of the acquisition of Shares or Voting Securities
by the Corporation which, by reducing the number of Shares or Voting Securities
then outstanding, increases the proportional number of shares Beneficially Owned
by the Subject Persons; provided that if a Change in Control would occur (but
for the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Corporation and, after such share acquisition by the
Corporation, the Subject Person becomes the Beneficial Owner of any additional
Shares or Voting Securities and such Beneficial Ownership increases the
percentage of the then outstanding Shares or Voting Securities Beneficially
Owned by the Subject Person, then a Change in Control shall occur.
          17.7. Employer and Corporation. For purposes of this Agreement, all
references to the Employer and the Corporation shall include their respective
Successors and Assigns.
          17.8. Disability. For purposes of this Agreement, “Disability” shall
mean a physical or mental infirmity which impairs the Executive’s ability to
substantially perform the Executive’s duties with the Employer for six
(6) consecutive months, and within the time period set forth in a Notice of
Termination given to the Executive (which time period shall not be less than
thirty (30) days), the Executive shall not have returned to full-time
performance of the Executive’s duties; provided, however, that if the Employer’s
Long Term Disability Plan, or any successor plan (the “Disability Plan”), is
then in effect, the Executive shall not be deemed disabled for purposes of this
Agreement unless the Executive is also eligible for “Total Disability” (as
defined in the Disability Plan) benefits (or similar benefits in the event of a
successor plan) under the Disability Plan.
          17.9. Good Reason.

-13-



--------------------------------------------------------------------------------



 



               (a) For purposes of this Agreement, “Good Reason” shall mean the
occurrence after a Change in Control of any of the following events or
conditions:
                    (1) a change in the Executive’s status, title, position or
responsibilities (including reporting responsibilities) which, in the
Executive’s reasonable judgment, represents an adverse change from the
Executive’s status, title, position or responsibilities as in effect immediately
prior thereto; the assignment to the Executive of any duties or responsibilities
which, in the Executive’s reasonable judgment, are inconsistent with the
Executive’s status, title, position or responsibilities; or any removal of the
Executive from or failure to reappoint or reelect the Executive to any of such
offices or positions, except in connection with the termination of the
Executive’s employment for Disability, Cause, as a result of the Executive’s
death or by the Executive other than for Good Reason;
                    (2) a reduction in the Executive’s annual base salary below
the Base Amount;
                    (3) the relocation of the offices of the Employer to a
location more than twenty-five (25) miles from the location of such offices
immediately prior to such Change in Control, or the Employer’s or the
Corporation’s requiring the Executive to be based anywhere other than such
offices, except to the extent the Executive was not previously assigned to a
principal location and except for required travel on the Employer’s or the
Corporation’s business to an extent substantially consistent with the
Executive’s business travel obligations at the time of the Change in Control;
                    (4) the failure by the Employer or the Corporation to pay to
the Executive any portion of the Executive’s current compensation or to pay to
the Executive any portion of an installment of deferred compensation under any
deferred compensation program of the Employer or the Corporation in which the
Executive participated, within seven (7) days of the date such compensation is
due;
                    (5) the failure by the Employer or the Corporation to
(A) continue in effect (without reduction in benefit level, and/or reward
opportunities) any material compensation or employee benefit plan in which the
Executive was participating immediately prior to the Change in Control, unless a
substitute or replacement plan has been implemented which provides substantially
identical compensation or benefits to the Executive or (B) provide the Executive
with compensation and benefits, in the aggregate, at least equal (in terms of
benefit levels and/or reward opportunities) to those provided for under each
other compensation or employee benefit plan, program and practice in which the
Executive was participating immediately prior to the Change in Control;
                    (6) the failure of the Employer or the Corporation to obtain
from its Successors or Assigns the express assumption and agreements required
under Section 13 hereof; or
                    (7) any purported termination of the Executive’s employment
by the Employer which is not effected pursuant to a Notice of Termination
satisfying the terms

-14-



--------------------------------------------------------------------------------



 



set forth in the definition of Notice of Termination (and, if applicable, the
terms set forth in the definition of Cause).
               (b) Any event or condition (1) described in Section 17.9(a)(1),
(2), (3), (4), (6) or (7) which occurs within twelve (12) months prior to a
Change in Control or (2) described in Section 17.9(a)(1) through (7) which
occurs prior to a Change in Control but which the Executive reasonably
demonstrates (A) was at the request of a Third Party who effectuates a Change in
Control or (B) otherwise arose in connection with, or in anticipation of a
Change in Control which has been threatened or proposed and which actually
occurs, shall constitute Good Reason for purposes of this Agreement
notwithstanding that it occurred prior to a Change in Control.
          17.10. Incentive Plan. For purposes of this Agreement, “Incentive
Plan” shall mean the 2004 Cash Incentive Plan, or any successor annual incentive
plan, maintained by the Employer or any other Affiliate.
          17.11. Notice of Termination. For purposes of this Agreement,
following a Change in Control, “Notice of Termination” shall mean a written
notice of termination of the Executive’s employment, signed by the Executive if
to the Employer or by a duly authorized officer of the Employer if to the
Executive, which indicates the specific termination provision in this Agreement,
if any, relied upon and which sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.
          17.12. Interest Rate. Without limiting the rights of the Executive at
law or in equity, if the Employer fails to make any payment or provide any
benefit required to be made or provided hereunder on a timely basis, the
Employer will pay interest on the amount or value thereof at an annualized rate
of interest equal to the so-called composite “prime rate” as quoted from time to
time during the relevant period in the Southwest Edition of The Wall Street
Journal. Such interest will be payable as it accrues on demand. Any change in
such prime rate will be effective on and as of the date of such change.
          17.13. Successors and Assigns. For purposes of this Agreement,
“Successors and Assigns” shall mean, with respect to the Employer or the
Corporation, a corporation or other entity acquiring all or substantially all
the assets and business of the Employer or the Corporation, as the case may be
(including this Agreement) whether by operation of law or otherwise.
          17.14. Termination Date.
               (a) For purposes of this Agreement, “Termination Date” shall mean
(i) in the case of the Executive’s death, the date of death, (ii) if the
Executive’s employment is terminated for Disability, thirty (30) days after
Notice of Termination is given (provided that the Executive shall not have
returned to the performance of the Executive’s duties on a full-time basis
during such thirty (30) day period) and (iii) if the Executive’s employment is
terminated for any other reason, the date specified in the Notice of Termination
(which, in the case of a termination for Cause, shall not be less than thirty
(30) days and, in the case of a termination for

-15-



--------------------------------------------------------------------------------



 



Good Reason, shall not be more than sixty (60) days, from the date such Notice
of Termination is given); provided, however, that if within thirty (30) days
after a Notice of Termination by the Employer for Cause or a Notice of
Termination by the Executive for Good Reason is given, the party receiving such
Notice of Termination in good faith notifies the other party that a dispute
exists concerning the basis for the termination, the provisions of paragraph
(b) shall apply.
               (b) (i) If the Executive gives the Employer Notice of Termination
for Good Reason and the Employer disputes the basis for the termination, the
Termination Date shall be the date on which the dispute is finally determined,
either by mutual written agreement of the parties, or by arbitration as provided
in Section 11, and the Employer shall continue to pay the Executive the
Executive’s Base Amount and continue the Executive as a participant in all
compensation, incentive, bonus, pension, profit sharing, medical,
hospitalization, dental, life insurance and disability benefit plans in which
the Executive was participating when the notice giving rise to the dispute was
given, until such Termination Date, provided that if the Executive continues to
perform the Executive’s duties with the Employer during the pendency of such
dispute, the Executive shall not be obligated to repay to the Employer any
amounts paid or benefits provided pursuant to this Section 17.14(b), and
provided, further, that if the Executive ceased performing the Executive’s
duties with the Employer during the pendency of such dispute, and the dispute is
resolved in favor of the Executive, any amount owed to the Executive pursuant to
Sections 2 and 3 of this Agreement shall be reduced to the extent of any amount
the Executive received pursuant to this Section 17.14(b) during the pendency of
such dispute; and (ii) if the Employer gives the Executive Notice of Termination
for Cause and the Executive disputes the basis for the termination, the
Termination Date shall be as determined pursuant to Section 17.14(a) and during
the pendency of such dispute the Executive shall not be entitled to payment of
the Executive’s Base Amount from the Employer and, except as required by law,
the Executive’s participation in the Employer’s benefit plans and programs shall
be discontinued.

-16-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Corporation and the Employer have caused this
Agreement to be executed by their duly authorized officers and the Executive has
executed this Agreement as of the day and year first above written.

            Corporation:


COMMUNITY HEALTH SYSTEMS, INC.
      By:           Wayne T. Smith, Chairman, President        and Chief
Executive Officer     

            Employer:

COMMUNITY HEALTH SYSTEMS PROFESSIONAL SERVICES CORPORATION
      By:           Rachel A. Seifert, Senior Vice President,        Secretary
and General Counsel     

            Executive:
      By:           [•]           

-17-



--------------------------------------------------------------------------------



 



         

Exhibit A
WAIVER AND RELEASE OF CLAIMS
1. General Release. In consideration of the payments and benefits to be made
under the Change in Control Severance Agreement, dated as of February 28, 2007,
to which Community Health Systems, Inc. (the “Corporation”), Community Health
Systems Professional Services Corporation (the “Employer”), and [•] (the
“Executive”) are parties (the “Agreement”), the Executive, with the intention of
binding the Executive and the Executive’s heirs, executors, administrators and
assigns, does hereby release, remise, acquit and forever discharge the
Corporation, the Employer and the parents, subsidiaries and affiliates of each
of them (collectively, the “Corporation Affiliated Group”), their present and
former officers, directors, executives, agents, shareholders, attorneys,
employees and employee benefits plans (and the fiduciaries thereof), and the
successors, predecessors and assigns of each of the foregoing (collectively, the
“Corporation Released Parties”), of and from any and all claims, actions, causes
of action, complaints, charges, demands, rights, damages, debts, sums of money,
accounts, financial obligations, suits, expenses, attorneys’ fees and
liabilities of whatever kind or nature in law, equity or otherwise, whether
accrued, absolute, contingent, unliquidated or otherwise and whether now known,
unknown, suspected or unsuspected which the Executive, individually or as a
member of a class, now has, owns or holds, or has at any time heretofore had,
owned or held, against any Corporation Released Party (an “Action”) arising out
of or in connection with the Executive’s service as an employee, officer and/or
director to any member of the Corporation Affiliated Group (or the predecessors
thereof), including (i) the termination of such service in any such capacity,
(ii) for severance or vacation benefits, unpaid wages, salary or incentive
payments, (iii) for breach of contract, wrongful discharge, impairment of
economic opportunity, defamation, intentional infliction of emotional harm or
other tort and (iv) for any violation of applicable state and local labor and
employment laws (including, without limitation, all laws concerning harassment,
discrimination, retaliation and other unlawful or unfair labor and employment
practices), any and all Actions based on the Employee Retirement Income Security
Act of 1974 (“ERISA”), and any and all Actions arising under the civil rights
laws of any federal, state or local jurisdiction, including, without limitation,
Title VII of the Civil Rights Act of 1964 (“Title VII”), the Americans with
Disabilities Act (“ADA”), Sections 503 and 504 of the Rehabilitation Act, the
Family and Medical Leave Act and the Age Discrimination in Employment Act
(“ADEA”), excepting only:
     (a) rights of the Executive under this Waiver and Release of Claims and
under the Agreement;
     (b) rights of the Executive relating to equity awards held by the Executive
as of the Executive’s date of termination;
     (c) the right of the Executive to receive benefits required to be paid in
accordance with applicable law;
     (d) rights to indemnification the Executive may have (i) under applicable
corporate law, (ii) under the by-laws or certificate of incorporation of any
Corporation

-18-



--------------------------------------------------------------------------------



 



Released Party or (iii) as an insured under any director’s and officer’s
liability insurance policy now or previously in force;
     (e) claims (i) for benefits under any health, disability, retirement,
supplemental retirement, deferred compensation, life insurance or other, similar
employee benefit plan or arrangement of the Corporation Affiliated Group and
(ii) for earned but unused vacation pay through the date of termination in
accordance with applicable policy of the Corporation Affiliated Group; and
     (f) claims for the reimbursement of unreimbursed business expenses incurred
prior to the date of termination pursuant to applicable policy of the
Corporation Affiliated Group.
2. No Admissions, Complaints or Other Claims. The Executive acknowledges and
agrees that this Waiver and Release of Claims is not to be construed in any way
as an admission of any liability whatsoever by any Corporation Released Party,
any such liability being expressly denied. The Executive also acknowledges and
agrees that the Executive has not, with respect to any transaction or state of
facts existing prior to the date hereof, filed any Actions against any
Corporation Released Party with any governmental agency, court or tribunal.
3. Application to all Forms of Relief. This Waiver and Release of Claims applies
to any relief no matter how called, including, without limitation, wages, back
pay, front pay, compensatory damages, liquidated damages, punitive damages for
pain or suffering, costs and attorney’s fees and expenses.
4. Specific Waiver. The Executive specifically acknowledges that the Executive’s
acceptance of the terms of this Waiver and Release of Claims is, among other
things, a specific waiver of any and all Actions under Title VII, ADEA, ADA and
any state or local law or regulation in respect of discrimination of any kind;
provided, however, that nothing herein shall be deemed, nor does anything herein
purport, to be a waiver of any right or Action which by law the Executive is not
permitted to waive.
5. Voluntariness. The Executive acknowledges and agrees that the Executive is
relying solely upon the Executive’s own judgment; that the Executive is over
eighteen years of age and is legally competent to sign this Waiver and Release
of Claims; that the Executive is signing this Waiver and Release of Claims of
the Executive’s own free will; that the Executive has read and understood the
Waiver and Release of Claims before signing it; and that the Executive is
signing this Waiver and Release of Claims in exchange for consideration that the
Executive believes is satisfactory and adequate. The Executive also acknowledges
and agrees that the Executive has been informed of the right to consult with
legal counsel and has been encouraged to do so.
6. Complete Agreement/Severability. This Waiver and Release of Claims
constitutes the complete and final agreement between the parties and supersedes
and replaces all prior or contemporaneous agreements, negotiations, or
discussions relating to the subject matter of this Waiver and Release of Claims.
All provisions and portions of this Waiver and Release of Claims are severable.
If any provision or portion of this Waiver and Release of Claims or the
application of any provision or portion of the Waiver and Release of Claims
shall be determined to be invalid

-19-



--------------------------------------------------------------------------------



 



or unenforceable to any extent or for any reason, all other provisions and
portions of this Waiver and Release of Claims shall remain in full force and
shall continue to be enforceable to the fullest and greatest extent permitted by
law.
7. Acceptance and Revocability. The Executive acknowledges that the Executive
has been given a period of 21 days within which to consider this Waiver and
Release of Claims, unless applicable law requires a longer period, in which case
the Executive shall be advised of such longer period and such longer period
shall apply. The Executive may accept this Waiver and Release of Claims at any
time within this period of time by signing the Waiver and Release of Claims and
returning it to the Employer. This Waiver and Release of Claims shall not become
effective or enforceable until seven calendar days after the Executive signs it.
The Executive may revoke the Executive’s acceptance of this Waiver and Release
of Claims at any time within that seven calendar day period by sending written
notice to the Employer. Such notice must be received by the Employer within the
seven calendar day period in order to be effective and, if so received, would
void this Waiver and Release of Claims for all purposes.
8. Governing Law. Except for issues or matters as to which federal law is
applicable, this Waiver and Release of Claims shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware without giving
effect to the conflicts of law principles thereof.

                             [•]             

-20-